Citation Nr: 0739256	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  05-27 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
medical expenses incurred from July 19, 2004, to July 20, 
2004, at a non-VA hospital.


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from May 1983 to July 1987.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2004 by the 
Department of Veterans Affairs (VA) Medical Center in Tampa, 
Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks reimbursement for the cost of medical 
expenses incurred between July 19, 2004, and July 20, 2004, 
at a non-VA hospital.  The veteran contends that he went to 
the nearest emergency room on July 19, 2004, after being so 
advised by a VA nurse, apparently from a VA facility in 
Orlando.  See, e.g., October 2004 Notice of Disagreement (VA 
nurse said she would not make an appointment at the VA clinic 
and veteran should go to hospital.); July 19, 2004, Florida 
Hospital triage record.  The evidence of record does not 
include any VA telephone advice/contact records; and the 
record does not indicate that any such records were 
requested; consequently, the veteran's contention that he was 
advised to go to the private hospital cannot be verified.  
The telephone advice/contact records dating from July 18, 
2004, to July 20, 2004, should be obtained.  

Additionally, the Board finds that an opinion from an 
appropriate doctor is needed before the claim can be 
adjudicated.  38 C.F.R. § 17.1002 states that reimbursement 
should only be granted when treatment is for a condition of 
such a nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health.  The regulation 
states that this standard would be met if there were an 
emergency medical condition manifesting itself by acute 
symptoms of sufficient severity, including severe pain, that 
a prudent layperson who possesses an average knowledge of 
health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part.  

A review of the evidence of record indicates that the Chief 
Medical Officer's determination that the veteran's treatment 
was non-emergent was based on the Chief Medical Officer's 
medical knowledge.  38 C.F.R. § 17.1002 specifically states 
that the standard is whether the "prudent layperson who 
possesses an average knowledge of health and medicine" could 
reasonably have believed that the situation was emergent, 
however.  Consequently, the Board finds that an opinion is 
needed to determine whether the "prudent layperson" would 
think that the situation was emergent.  See 38 U.S.C.A. § 
5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  VA telephone advice/contact records 
(between the veteran and the VA medical 
facility in Orlando, Florida) dating from 
July 18, 2004, to July 20, 2004, should 
be obtained.  If additional evidence is 
needed to locate the records, the veteran 
should be asked to provide it.  

2.  Obtain an opinion, with rationale, 
from an appropriate doctor as to whether 
the "prudent layperson who possesses an 
average knowledge of health and 
medicine" would think that the situation 
was emergent.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination and this 
fact should be acknowledged in the 
report.

3.  Thereafter, the veteran's claim 
should be readjudicated.  If the benefit 
sought on appeal remains denied, the 
appellant should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



